Exhibit 10.3

 

INDEMNITY AGREEMENT

 

THIS INDEMNITY AGREEMENT (this “Agreement”) entered into, effective as of April
24, 2003, by and between Lionbridge Technologies, Inc., a Delaware corporation
(the “Company”), and the other undersigned persons and entities.

 

W I T N E S S E T H     T H A T :

 

WHEREAS, it is essential to the Company to attract and retain as investors and
directors the most capable organizations and individuals available; and

 

WHEREAS, the Company and the Indemnitees (as defined below) recognize the risk
of litigation and other claims currently being asserted against any of the
Indemnitees; and

 

WHEREAS, in recognition of the Indemnitees’ need for substantial protection
against liability and in order to enhance Indemnitees’ continued and effective
service to the Company, the Company desires to provide for the indemnification
of, and the advancing of expenses to, the Indemnitees to the fullest extent
permitted by law and as set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1. Certain Definitions. As used in this Agreement, the capitalized terms listed
below shall have the meanings ascribed to them as follows:

 

1.1 Affiliate. With respect to any Person, any Person which, directly or
indirectly, controls, is controlled by or is under common control with such
Person, either prior to or after the execution of this Agreement, including any
partner, officer, director, member or employee of such Person and any venture
capital fund now or hereafter existing which is controlled by or under common
control with one or more general partners or shares the same management company
with such Person.

 

1.2 Board. The Board of Directors of the Company.

 

1.3 Expense Advance. This term is defined in Section 3.

 

1.4 Expenses. Any expense, liability, or loss, including attorneys’ and
professionals’ fees, judgments, fines, ERISA excise taxes and penalties, amounts
paid or to be paid in settlement, any interest, assessments, or other charges
imposed thereon, and any federal, state, local, or foreign taxes imposed as a
result of the actual or deemed receipt of any payments under this Agreement,
paid or incurred in connection with investigating, defending, being a witness
in, or participating in (including on appeal), or preparing for any of the
foregoing in, any Proceeding relating to any Indemnifiable Event.

 

1.5 Indemnifiable Event. Any event or occurrence that takes place either prior
to or after the execution of this Agreement:



--------------------------------------------------------------------------------

 

(a) related to the fact that Indemnitee was, is, or has agreed to serve as (i) a
director, officer, employee, trustee, agent or fiduciary of the Company, (ii)
any subsidiary of the Company, or (iii) at the request of the Company, a
director, officer, member, employee, trustee, agent, or fiduciary of any Person
other than the Company, and

 

(b) related to anything done or not done by Indemnitee in any such capacity,
whether or not the basis of the Proceeding is alleged action in an official
capacity while serving as described in clause (a) above.

 

1.6 Indemnitee. Any Person other than the Company that is a signatory to this
Agreement, and any Affiliates of such Person.

 

1.7 Person. Any individual, partnership, corporation, limited liability company,
association, trust, joint venture, unincorporated organization or other entity
or enterprise, and any government, governmental department or agency or
political subdivision thereof.

 

1.8 Proceeding. Any threatened, pending, or completed action, suit, or
proceeding, or any inquiry, hearing, or investigation, whether conducted by the
Company or any other party, that Indemnitee in good faith believes might lead to
the institution of any such action, suit, or proceeding, whether civil,
criminal, administrative, investigative or other.

 

2. Agreement to Indemnify. In the event Indemnitee is, or becomes a party to, or
witness or other participant in, or is threatened to be made a party to, or
witness or other participant in, a Proceeding by reason of (or arising in part
out of) an Indemnifiable Event, the Company shall indemnify Indemnitee from and
against any and all Expenses to the fullest extent permitted by law, as the same
exists or may hereafter be amended or interpreted (but in the case of any such
amendment or interpretation, only to the extent that such amendment or
interpretation permits the Company to provide broader indemnification rights
than were permitted prior thereto). The rights to receive indemnification and
the advancement of Expenses under this Agreement are not exclusive of any other
rights which Indemnitee may be entitled or subsequently entitled under any
statute, the Company’s Certificate of Incorporation or Bylaws, by vote of the
shareholders or the Board, or otherwise. To the extent that a change in
applicable law (whether by statute or judicial decision) or the Bylaws permits
greater indemnification than is currently provided for an Indemnifiable Event,
Indemnitee shall be entitled to such greater indemnification under this
Agreement.

 

2.1 Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of Expenses, but
not, however, for the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion of such Expenses to which Indemnitee is
entitled.

 

2.2 Prohibited Indemnification. Subject only to Section 2.3 below, no
indemnification nor Expense Advance pursuant to this Agreement shall be paid by
the Company:

 

(a) In connection with any Proceeding initiated by Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in, or the

 

2



--------------------------------------------------------------------------------

Board has consented to, the initiation of such Proceeding, or the Proceeding is
one to enforce indemnification rights under Section 5 below;

 

(b) To the extent Indemnitee settles or otherwise disposes of a Proceeding or
causes the settlement or disposal of a Proceeding without the Company’s express
prior written consent (which shall not be unreasonably withheld or delayed)
unless Indemnitee receives court approval for such settlement or other
disposition where the Company had the opportunity to oppose Indemnitee’s request
for such court approval;

 

(c) With regard to any judicial award if the Company was not given a reasonable
and timely opportunity, at its expense, to participate in the defense of such
action unless the Company’s participation in such Proceeding was barred by this
Agreement or the court in such Proceeding; or

 

(d) For any acts, omissions, transactions or circumstances for which
indemnification is prohibited by applicable state or federal law or until any
preconditions imposed upon, or agreed to by, the Company by or with any court or
governmental agency are satisfied.

 

2.3 Insurance. The Company and its Affiliates shall maintain directors and
officers liability insurance with coverages substantially equivalent to those
currently in place at all times during which Indemnitee serves as a director or
officer of the Company or any of its Affiliates.

 

3. Advance of Expenses to Indemnitee. Expenses incurred by Indemnitee in any
Proceeding for which indemnification may be sought under this Agreement shall be
advanced by the Company to Indemnitee within ten (10) days after receipt by the
Company of a statement or statements from Indemnitee requesting such advance and
reasonably evidencing the Expenses incurred by Indemnitee (an “Expense
Advance”). If it is ultimately determined by a final judicial decision (from
which there is no right of appeal) that Indemnitee is not entitled to be
indemnified by the Company, Indemnitee hereby agrees to repay any amounts
advanced by the Company under this Section 3. Indemnitee agrees to execute any
further agreements evidencing the foregoing obligation of repayment of Expenses
as the Company may reasonably request prior to receiving any such advance.

 

4. Notification and Defense of Proceeding.

 

4.1 Notice of Claim. Indemnitee shall give written notice to the Company
promptly after Indemnitee has actual knowledge of any Proceeding as to which
indemnification may be sought under this Agreement. The failure of Indemnitee to
give notice, as provided in this Section 4.1 shall not relieve the Company of
its obligations to provide indemnification under this Agreement; however, the
amounts to which Indemnitee may be indemnified shall be reduced to the extent
that the Company has been prejudiced by such failure.

 

4.2 Defense. With respect to any Proceeding, the Company shall be entitled to
participate in the Proceeding at its own expense and, except as otherwise
provided below, to the

 

3



--------------------------------------------------------------------------------

extent the Company so desires, the Company may assume the defense thereof with
counsel reasonably satisfactory to Indemnitee. However, the Company shall not be
entitled to assume the defense of any Proceeding, (i) brought by the Company, or
(ii) as to which Indemnitee has reasonably determined that there may be a
conflict of interest between Indemnitee and the Company in the defense of the
Proceeding and Indemnitee does in fact assume and conduct the defense.

 

(a) If the Company assumes the defense, Indemnitee shall furnish such
information regarding Indemnitee or the Proceeding in question, as the Company
may reasonably request and as may be required in connection with the defense or
settlement of such Proceeding and shall fully cooperate with the Company in
every other respect. Except as provided in Section 4.3 below, if the Company
assumes the defense of the Proceeding, the Company shall take all necessary
steps in good faith to defend, settle or otherwise dispose of the Proceeding.

 

(b) After notice from the Company to Indemnitee of its election to assume the
defense of any Proceeding, the Company shall not be liable to Indemnitee under
this Agreement or otherwise for any Expenses in excess of US$25,000 subsequently
incurred by Indemnitee in connection with the defense of such Proceeding other
than reasonable costs of investigation or as otherwise provided in clauses (b)
through (b) below. Indemnitee shall have the right to employ Indemnitee’s own
counsel in such Proceeding, but all Expenses related thereto incurred after
notice from the Company of its assumption of the defense shall be at
Indemnitee’s expense, unless: (i) the employment of counsel by Indemnitee has
been authorized by the Company; (ii) Indemnitee has reasonably determined that
there may be a conflict of interest between Indemnitee and the Company in the
defense of the Proceeding, but Indemnitee does not, in fact, assume and conduct
the defense; or (iii) the Company does not, in fact, assume and conduct the
defense of such Proceeding.

 

(c) Any Expenses incurred by the Company in defense of the Proceeding under this
Section 4.2 (except in a situation described in clause (i), (iii) or (iii) of
Section 4.2(b)) shall be considered Expenses advanced by the Company to
Indemnitee under Section 3 above.

 

4.3 Limitation on the Company’s Disposition of any Proceeding. The Company may
consent to a settlement or other disposition of all or any part of any
Proceeding which the Company is defending under Section 4.2 above without first
obtaining the written consent of Indemnitee; provided that such settlement or
other disposition would not cause Indemnitee to materially lose any right to
indemnification under this Agreement.

 

5. Enforcement. The Company expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
induce Indemnitee to become involved with the Company in one of the capacities
specified in Section 1.5(a), and acknowledges that Indemnitee is relying upon
this Agreement in serving in such capacity. Indemnitee shall have the right to
enforce his indemnification rights under this Agreement by commencing litigation
in any court having subject matter jurisdiction thereof and in which venue is
proper. Likewise, the Company may seek judicial determination of its obligations
under this Agreement. Company and Indemnitee each hereby consent to service of
process and to appear in any such proceeding.

 

4



--------------------------------------------------------------------------------

 

5.1 Defenses; Burden of Proof. It shall be a defense to any action brought by
Indemnitee or the Company concerning enforceability of this Agreement that it is
not permissible under applicable law for the Company to indemnity Indemnitee for
the amount claimed. In connection with any such action or any determination as
to whether Indemnitee is entitled to be indemnified hereunder, the burden of
proof shall be on the Company.

 

5.2 Presumptions. Neither the failure of the Company (including its Board or
shareholders) to have made a determination prior to the commencement of such
action that indemnification is proper under the circumstances because Indemnitee
has met the standard of conduct set forth in applicable law, nor an actual
determination by the Company (including its Board or shareholders) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct. For purposes of this Agreement, the termination of any
claim, action, suit or proceeding, by judgment, order. settlement (whether with
or without court approval), conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law.

 

5.3 Equitable Relief. The Company agrees that the Company’s failure to make
indemnification payments or Expense Advances to Indemnitee shall cause
irreparable damage to Indemnitee, the exact amount of which is impossible to
ascertain, and for this reason agrees that Indemnitee shall be entitled to such
injunctive or other equitable relief as shall be necessary to adequately provide
for payment or reasonably anticipated payments.

 

5.4 Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after such request), advance such
Expenses to Indemnitee, that are incurred by Indemnitee in connection with any
claim or action asserted against or brought by Indemnitee for indemnification of
Expenses or payment of Expense Advances by the Company under this Agreement or
any other agreement or under applicable law or the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to indemnification
for Indemnifiable Events. Any Expenses so paid shall be considered Expense
Advances under Section 3 above.

 

6. Insurance; Subrogation. The Company shall not be liable under this Agreement
to make any payment in connection with any claim made against Indemnitee to the
extent Indemnitee has otherwise received payment (under any insurance policy,
Bylaw, or otherwise) of the amounts otherwise indemnifiable hereunder. In the
event of payment under this Agreement, the Company shall be subrogated to the
extent of such payment to all of the rights of recovery of Indemnitee, who shall
execute all papers required and shall do everything, that may be necessary to
secure such rights, including the execution of such documents necessary to
enable the Company effectively to bring suit to enforce such rights.

 

7. No Impairment. The Company shall not, through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms to be observed or performed hereunder by the Company but shall
at all times in good faith assist in the carrying out

 

5



--------------------------------------------------------------------------------

of all the provisions of this Agreement and in the taking of all such action as
may be necessary or appropriate in order to provide Indemnitee with his full
rights hereunder.

 

8. General Provisions.

 

8.1 Amendment of this Agreement. No supplement, modification. or amendment of
this Agreement shall be binding unless executed in writing by all the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions hereof (whether or not similar), nor shall such
waiver constitute a continuing waiver. Except as specifically provided herein,
no failure to exercise or any delay in exercising any right or remedy hereunder
shall constitute a waiver thereof.

 

8.2 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, spouses, heirs, and personal and legal representatives. The
indemnification provided under this Agreement shall continue as to Indemnitee
for any action taken or not taken while serving in an indemnified capacity
pertaining to an Indemnifiable Event even though Indemnitee may have ceased to
serve in such capacity at the time of any Proceeding.

 

8.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof.

 

8.4 Remedies Cumulative. The rights and remedies provided in this Agreement and
by law shall be cumulative and the exercise of any particular right or remedy
shall not preclude the exercise of any other right or remedy in addition to, or
as an alternative to, such right or remedy.

 

8.5 Notices. Any notice required or permitted by this Agreement shall be given
in writing and shall be deemed effectively given upon personal delivery or, if
mailed, upon deposit with the United States Post Office by certified mail,
return receipt requested, postage prepaid, to the address for the recipient set
forth on the signature page hereto or to such other address as the recipient
shall hereafter have noticed the sending party in the manner set forth above.

 

8.6 Headings. Descriptive headings contained herein are for convenience of
reference only and shall not affect the meaning or interpretation of this
Agreement.

 

8.7 References. Any reference in this Agreement to the indemnity provisions of
the Company’s Certificate of Incorporation or Bylaws, or to any applicable law
shall refer to such provisions as they shall be amended from time to time or to
any successor provision, except that any change in the Company’s Certificate of
Incorporation or Bylaws shall only apply to the extent that such amendment
permits the Company to provide broader indemnification rights to Indemnitee than
currently provided.

 

8.8 Express Third-Party Beneficiaries. For purposes of this Agreement, any
Affiliate of any undersigned Person hereunder shall be an express third-party
beneficiary as an

 

6



--------------------------------------------------------------------------------

Indemnitee hereunder for all purposes relating to this Agreement, and there
shall be no other express or implied beneficiaries hereunder.

 

8.9 Nouns and Pronouns; Certain Terms. Whenever the context may require, any
pronouns used herein shall include the corresponding masculine, feminine or
neuter forms, and the singular form of names and pronouns shall include the
plural and vice-versa. As used in this Agreement, “herein”, “hereunder” and
“hereof” shall refer to this Agreement as a whole, and “including” shall mean
“including but not limited to”.

 

8.10 Severability. Any provision of this Agreement, which is unenforceable in
any jurisdiction, shall be ineffective in such jurisdiction to the extent of
such unenforceability without invalidating the remaining provisions of this
Agreement, and any unenforceability in any in jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

8.11 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

8.12 Applicable Law. The rights and obligations under this Agreement shall be
governed by, and construed in accordance with, the laws of the State of Delaware
applicable to contracts between Delaware residents made and to be performed
entirely within such State.

 

IN WITNESS WHEREOF, the Company and the undersigned Persons have caused their
duly authorized representatives to enter into this Agreement effective as of the
date first written above.

 

LIONBRIDGE TECHNOLOGIES, INC.

By:

 

 

--------------------------------------------------------------------------------

Title:

 

Chief Financial Officer

Date:  April 24, 2003

INDEMNITEE

Signature:

 

 

--------------------------------------------------------------------------------

Date:  April 24, 2003

     

 

7